Citation Nr: 1513806	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-46 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, to include service in Vietnam from April 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

The claim was remanded in February 2012 to afford the Veteran a VA examination and to obtain a medical opinion.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Although there is no evidence or allegation of a respiratory disability in service, the evidence is in relative equipoise as to whether there is nexus between the Veteran's current respiratory disability, diagnosed most recently as irritable airway syndrome, reactive airway disease, and asthma, and exposure to an irritant during his period of active service.


CONCLUSION OF LAW

Resolving any doubt in favor of the Veteran, a respiratory disability, diagnosed most recently as irritable airway syndrome, reactive airway disease, and asthma, was incurred as a result of exposure to an irritant during active service, and the criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Entitlement to Service Connection

The Veteran contends he was exposed to constant spraying of chemicals while stationed in Vietnam and that his current respiratory problems stem from that in-service exposure.  He indicates that shortly after separation from service, he developed a mild cough that became more severe over time finally requiring treatment.  He was subsequently diagnosed with irritable airway syndrome and eventually with asthma  He has undergone multiple sinus surgeries.  

Service connection may be granted for disability resulting from disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicide is conceded and considered an in-service injury.

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  Respiratory disabilities, other than cancer, are not on the list of diseases that VA has found are associated with exposure to herbicides.  As such, under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicides cannot be granted in this case.  

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, there is no indication that the Veteran experienced respiratory concerns during service and the Veteran's separation physical in April 1972 showed a normal examination of the lungs and chest.  An examination dated in August 1977 also showed a normal examination of the lungs and chest.  The Veteran denied asthma, chronic cough, or shortness of breath.  He did indicate that he experienced pain or pressure in the chest and had been hospitalized in January 1977, although the tests came back negative.

Private medical records beginning in September 1984 show assessments of irritable airway syndrome.  It was indicated the Veteran was referred by a Dr. M.F. whose records are unavailable for evaluation of a chronic cough that had been present since May.  It was noted that, at that time, the Veteran was already taking medication, specifically Brethine, 3 times daily and was using a bronchodilator as an inhaler to alleviate his symptoms.  It was indicated the Veteran was experiencing wheezing and a productive cough.  It was noted he worked at a textile plant in a "relatively non-dusty environment".  The doctor stated the wheezing in his chest seemed unrelated to the workspace and did not appear to be exacerbated by his job.  The doctor indicated he hoped the irritable airway syndrome was produced by a virus which occurred "some months ago", but it had been "a little long for this to be an adequate explanation."  

The Veteran's symptoms continued and in 1985, he was given an Albuterol inhaler, although asthma was not diagnosed at that time.  In February 1988, irritable airway syndrome with intermittent severe bronchospasm was assessed.  This assessment was repeated in an October 1990 record; a chronic cough was noted that the doctor thought represented bronchospasm.  The symptoms continued and private treatment records from 1991 show a diagnosis of asthma.  In a July 1996 treatment record, it was noted the Veteran was having problems with his sense of smell and taste which had "been going on for a long time."  Chronic allergic rhinitis and possible sinusitis were assessed.  In September 1996, a CT scan showed pansinusitis consistent with nasal polyposis and it was noted he had surgery in the late 1980s for such problem and had "recurrent infections."  Polyps were noted and in October 1996, the Veteran had a nasal polypectomy involving full endoscopic sinus surgery. 

An April 2007 private treatment record noted that the Veteran recognized that his breathing problems began shortly after exposure to defoliants in Vietnam.  The doctor stated that although a definite correlation could not be made; "it would certainly raise the question of exposure with reactive airway disease developing and subsequent asthma following."  In 2008, the Veteran had another sinus surgery.

In March 2009, the RO denied the claim for service connection based on a lack of objective evidence of treatment prior to 1984.  The Veteran appealed.  In his December 2009 Form 9, he indicated that he never had any respiratory symptoms prior to military service and shortly after being discharged from the military he "developed a mild cough which became very chronic."  He indicated it started "somewhere between 18-36 months after leaving Vietnam."
In August 2011, the Veteran testified at a hearing before the Board.  The Veteran indicated he started having some symptoms in 1971, but he did not seek medical attention until 1981.  He indicated that a Dr. C.B. treated him for two years and he was told he did not have asthma, but that he "had been exposed to something."  He indicated that records from Dr. C.B. were no longer available, and thereafter, he continued to seek private treatment for his continuing symptoms.

In February 2012, after considering the Veteran's lay statements and evidence in private treatment records of a potential link between herbicide exposure in service and any lung disorder currently present,  the Board remanded the claim to provide the Veteran a VA examination and obtain an additional medical opinion based on a review of the claims file.

Following remand, the Veteran submitted an October 2011 statement from his private doctor.  In the statement, Dr. C. stated that the Veteran's illness "began during military service after an unidentified exposure manifested as a cough that progressed."  Dr. C. noted later evidence of bronchospasm that responded to inhaled bronchodilators and wheezing.  The doctor indicated that he considered the Veteran's symptoms to be a "form of reactive airway disease" and that although its "specific etiology can not be firmly established", it "certainly began during military service".  Dr. C. concluded that the Veteran's respiratory condition represented "a response to an unidentified inhalational exposure."

In April 2012, the Veteran underwent an examination and asthma was diagnosed.  The Veteran related a history of nasal polyps and chronic sinusitis for which had had undergone multiple surgeries.  The examiner reviewed the claims file.  He opined that it was less likely than not that the Veteran's present respiratory condition was due to herbicide exposure in Vietnam.  He concluded that the Veteran developed reactive airway disease or irritant-induced asthma in 1984 due to "some unknown exposure (within the preceding 6 months).  It would be highly unlikely that these symptoms developed due to irritant exposure during Vietnam in 1970/1971."  The examiner rationalized that "if the veteran's reactive airway disease developed as a result of the chemical exposure in 1971, then there should have been documented symptoms of cough, wheezing or shortness of breath during the physical exams in both 1972 and 1977."  He concluded: "It is therefore the long latency period between the reported exposure and lack of corroborating evidence of bronchospastic symptoms after the exposure (normal exams documented in 1972 and 1977) that fail to support veteran's claim of lung disability due to irritant exposure in Vietnam."  He further noted that the Veteran also had chronic allergies and sinusitis along with nasal polyposis and took daily medication to alleviate those symptoms; the examiner opined that such conditions were commonly associated with asthma.  

As part of his April 2012 report, the examiner cited to some reference materials explaining that reactive airways dysfunction syndrome (RADS) and irritant-induced asthma "are closely related forms of asthma that result from a nonimmunologic provocation of prolonged bronchial hyperresponsiveness and airflow obstruction by inhaling irritants." The resource materials indicated that with RADS, the onset of symptoms is abrupt and a diagnosis is based on a history of "acute exposure to an irritant agent or material preceding an onset of respiratory symptoms" and "[a]cute onset of respiratory symptoms within 24 hours of the exposure, or within seven days at the latest."  The materials indicated that diagnosis of irritant-induced asthma was "often not as straightforward as the diagnosis of RADS due to the lack of a single episode of high level exposure."  It was indicated that "a history of single or multiple exposures to an irritating inhalational agent, the presence of asthma-like symptoms, and the presence of reversible airway obstruction and/or hyperresponsiveness are necessary to the diagnosis."  Notably, the resource materials did not indicate that irritant-induced asthma would arise within an identifiable, short period after exposure to an irritant.

Upon review of the record, the Board concludes that the etiology of the Veteran's chronic and ongoing respiratory symptoms is unclear.  There is a VA examination opinion that does not support the claim.  However, lay testimony of a cough shortly after return from Vietnam that progressed into what was initially identified as irritable airway syndrome along with Dr. C.'s positive nexus opinion place the evidence in relative equipoise as to whether the Veteran's current respiratory condition was incurred as a result of exposure to an irritant during active service.

The Veteran is competent to report mild coughing that started following return from Vietnam and Dr. C.'s medical opinion suggests that such coughing was caused by inhalation of an irritant in service and progressed into a diagnosis of asthma. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge). 

The Court of Appeals for Veterans Claims has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The preponderance of the evidence must be against the claim for benefits to be denied.  Here, because the evidence is in relative equipoise, the benefit of the doubt doctrine applies and any doubt as to the etiology of the Veteran's respiratory disability must be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a respiratory disability, diagnosed most recently as irritable airway syndrome, reactive airway disease, and asthma, is granted.



____________________________________________
KATHLEEN K.  GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


